                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


KENNETH R. STEWART, ET AL.,                  )
                                             )
              Plaintiffs,                    )
                                             )             CIVIL ACTION NO.
VS.                                          )
                                             )             3:17-CV-3296-G (BK)
CITY OF IRVING, ET AL.,                      )
                                             )
              Defendants.                    )




        ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
   RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The district court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the court ACCEPTS the findings, conclusions, and recommendation of the

United States Magistrate Judge, except as follows: in 2018, all of the plaintiff’s claims

were dismissed without prejudice (docket entry 37), not with prejudice, as the

findings state.

       As recommended by the Magistrate Judge, plaintiff Marco A. Montemayor’s

pleading titled motion for writ of mandamus (docket entry 56) is DENIED. Plaintiff

Montemayor is also prohibited from filing additional pleadings in this cause without

first obtaining leave of court to do so.
     SO ORDERED.

September 10, 2019.




                      ___________________________________
                      A. JOE FISH
                      Senior United States District Judge




                       -2-
